Citation Nr: 0301758	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  97-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for otitis externa.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a cervical spine disability.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar and dorsal spine.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The case was previously before the Board in November 1999, at 
which time it was Remanded to obtain additional records.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  


FINDINGS OF FACT

1.  In a decision dated in October 1962, the RO denied the 
veteran entitlement to service connection for otitis media 
and for a cervical disability.

2.  The veteran did not appeal the October 1962 denial, nor 
did he request reconsideration of that decision.

3.  That evidence associated with the claims file subsequent 
to the October 1962 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim. 

4.  Vertigo was not manifest in service or until many years 
thereafter and has not been associated with the veteran's 
military service by competent medical authority.

5.  Degenerative joint disease of the lumbar and/or dorsal 
spine was not manifest in service or until many years 
thereafter and has not been associated with the veteran's 
military service by competent medical authority.


CONCLUSIONS OF LAW

1.  The October 1962 RO decision which denied service 
connection for otitis media and for a cervical disability 
disorder is final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.104(a) (2002). 

2.  New and material evidence to reopen the claim for service 
connection for otitis media and for a cervical disorder has 
not been submitted.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2002).   

3.  Vertigo was not incurred or aggravated by active military 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2002). 

4.  Degenerative joint disease of the lumbar and/or dorsal 
spine was not incurred or aggravated by active military 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  The Board notes the veteran has acknowledged that the 
record is complete and that he has no additional evidence.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with notice of the requirements necessary to substantiate the 
claims has been provided in the Statements of the Case and 
other development letters of record.  Accordingly, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claims.

New and Material Evidence 

Pursuant to an October 1962 rating, service connection was 
denied for otitis externa, as the acute condition manifested 
in service was regarded as cured, and, at that time, the RO 
also denied entitlement to service connection for a cervical 
disability, as there was no evidence of cervical pathology in 
service and the veteran's then existing spine complaints were 
not considered related to complaints in service.  Inasmuch as 
the veteran did not perfect a timely appeal, the RO's 
decision is final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It bears 
emphasis, however, that the VA shall not reopen a claim that 
has been previously disallowed except when new and material 
evidence has been presented.

Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

The evidence of record at the time of the 1962 rating 
determination consisted of service medical records and 
numerous post service medical records.  Service medical 
records reflect treatment for acute otitis externa in 
October/November of 1943; the condition on release from 
treatment in November 1943 was noted as "cured".  The 
record also reflects that the veteran was seen in October 
1943 for pain over his kidneys but no orthopedic pathology 
was identified.  He was also seen for lumbosacral strain in 
May 1944.  Following that, there were no other complaints, 
findings, treatment or diagnoses relating to back or otitis 
disorders during the following years until his military 
separation.  Likewise, the veteran's separation examination 
reported no ear abnormalities at all.  Although the veteran 
reported having sustained additional back injuries allegedly 
due to motor vehicle accidents in service, the absence of any 
musculoskeletal defects whatsoever were reported on his 
separation examination.  A VA examination from July 1962 
significantly reflected onset of back pain when the veteran 
sustained motor vehicle accidents in 1958 and 1959, many 
years after service.  The veteran then underwent several 
surgical procedures to his spine to include a cervical 
laminectomy.  The veteran was afforded a VA examination in 
September 1962, and VA spine X-rays revealed no intrinsic 
bone pathology of the dorsal and/or lumbar spine at that 
time.  Evidence of resection of the posterior nural arches of 
C5-C7 with osteophytic lipping of the associated segments and 
narrowing of the corresponding discs was also identified.

The evidence associated with the file since the claims were 
previously denied consist of testimony at a hearing before 
the RO in May 1998 as well as considerable clinical evidence, 
some of which relates to complaints and/or treatment for 
otitis and cervical pathology.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

When the case was previously decided in 1962, the claims 
failed because the evidence did not demonstrate an 
association between the claimed disabilities existing in 1962 
and military service, more than 16 years prior thereto.  The 
evidence recently submitted still fails to competently 
demonstrate an association between the veteran's cervical 
disability and otitis media and military service. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefits sought on appeal must be 
denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In addition, service connection may be granted for a chronic 
disease, including arthritis, if manifested to a compensable 
degree with one year following service. This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The Board observes that a claim for low back syndrome was 
denied by the above referenced October 1962 rating 
determination in addition to other claimed disabilities.  The 
adverse determination was based on the conclusion that a low 
back syndrome was unrelated to the lumbosacral strain he 
experienced in service.  The veteran also did not initiate 
the appellate process vis-à-vis low back syndrome.  The 
evidence recently submitted still fails to competently 
demonstrate an association between the veteran's current back 
pathology and military service.  Based on the foregoing, the 
Board concludes that, inasmuch as no new and material 
evidence has been presented to reopen the previously 
disallowed claim of low back syndrome, the prior decision 
remains final.  However, degenerative joint disease of the 
lumbar spine is a disability that was not previously 
considered.  Therefore, the Board will undertake that claim 
on the merits.

With respect to the claimed degenerative joint disease of the 
dorsal and lumbar spine, the Board observes that such 
conditions were not manifest in service or within a year 
thereafter.  It bears additional emphasis that the September 
1962 VA spine X-rays revealed no intrinsic bone pathology of 
the dorsal and/or lumbar spine at that time, nearly 20 years 
post service.  Therefore, entitlement to service connection 
on a presumptive basis is not for application.

The veteran contends that he his vertigo and degenerative 
joint disease derive from back complaints in service; 
however, the claimed disorders were not identified in service 
or until many years thereafter.  Moreover, competent medical 
authority has not associated vertigo or degenerative joint 
disease to the veteran's military service or to any condition 
manifested there.  The length of time between military 
separation and when these conditions first were clinically 
manifest weighs heavily against the claims.  The Board also 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Accordingly, the preponderance of the evidence is against the 
claims of entitlement to service connection for otitis media 
and for degenerative joint disease of the lumbar and dorsal 
spine.  Because the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
otitis media, the appeal is denied. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a cervical disorder, the appeal is denied. 

Entitlement to service connection for vertigo is denied. 

Entitlement to service connection for degenerative joint 
disease of the lumbar and dorsal spine is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

